DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 3-4, group II, in the reply filed on 02/02/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the examiner to consider all claims in the single application. This is not found persuasive because as it has been clarified in the restriction requirement, mailed on 12/27/2021, group II (claims 3-4) include the special technical features which are not common with the special technical features, as claimed in claims 1-2, group I. Therefore, groups I and II lack unity of invention because claims 1-2 and 3-4 do not share the same or corresponding technical features, and thus, do not relate to a single general inventive concept.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 3-4 are objected to because of the following informalities:
Claim 3 recites “functional modifiers” in 6th and 8th lines which clearly refers back to cited “functional modifiers” in 3rd line. It is clear that the latter citations in 6th and 8th lines refer back to the citation in 3rd line. However, for the purpose of the consistency, the latter citations, in 6th and 8th lines, need to be preceded by “the” in order to properly refer back to the earlier citation in 3rd line.  Appropriate correction is required.
Claim 3 recites “organic polymer basic raw material” in 6th and 8th lines which clearly refers back to cited “an organic polymer basic raw material” in 2nd line. It is clear that the latter citations in 6th and 8th lines refer back to the citation in 3rd line. However, for the purpose of the consistency, the latter citations, in 6th and 8th lines, need to be preceded by “the” in order to properly refer back to the earlier citation in 2nd line.  Appropriate correction is required.
Claim 4 recites “organic polymer basic raw material” in 6th line which clearly refers back to cited “an organic polymer basic raw material” in 2nd line. It is clear that the latter citations in 6th line refer back to the citation in 3rd line. However, for the purpose of the consistency, the latter citations, in 6th and 8th lines, need to be preceded by “the” in order to properly refer back to the earlier citation in 2nd line.  Appropriate correction is required.
Claim 4 recites “functional modifiers” in 15th and 17th lines which clearly refers back to cited “functional modifiers” in 3rd line. It is clear that the latter citations in 15th and 17th lines refer back to the citation in 3rd line. However, for the purpose of the consistency, the latter citations, in 15th and 17th lines, need to be preceded by “the” in order to properly refer back to the earlier citation in 3rd line.  Appropriate correction is required.
Claim 4 recites “biofilm carrier” in 9th line which clearly refers back to cited “electron donor biofilm carrier” in 1st line. It is clear that the latter citation in 9th line refer back to the citation in 1st line. However, for the purpose of the consistency, the latter citations, in 9th line, need to be preceded by “the” in order to properly refer back to the earlier citation in 1st line.  Appropriate correction is required.
Claim 4 recites “excipients” in 18th line which clearly refers back to cited “excipients” in 3rd line. It is clear that the latter citation in 18th line refer back to the citation in 3rd line. However, for the purpose of the consistency, the latter citations, in 3rd line, need to be preceded by “the” in order to properly refer back to the earlier citation in 18th line.  Appropriate correction is required.
	Claim 4 recites “feeding the granules into the screw extruder, processing and the granules into pipes” wherein the connecting term “and” is redundant and needs to be removed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recites the limitation “the electron donor biofilm carrier” in 1st line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 recite the limitation of “a standard electrode potential below 100 mV”, in 4th line, wherein the term “standard” is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-4 recite the limitation of “the grain sizes of the functional modifiers” in 5th and 9th lines, respectively.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “grain sizes” and it is not clear if the citation refers to “diameters” or to “circumferences” of the functional modifiers.
Claims 3-4 recite the limitation of “the mass fraction ratio of functional modifiers” in 6th and 12th lines, respectively.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a mass fraction ratio of functional modifiers”.
Claims 3-4 recite the limitation of “a bar-type material” in 15th and 20th lines, respectively. The phrase “bar-type” renders the claim indefinite because the claim(s) include(s) elements, “bar”, not actually disclosed (those encompassed by “-type”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 3-4 recite the limitation of “the cutting machine” in 14th and 21st lines, respectively.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a cutting machine”. 
Claim 4 recites the limitation of “which makes melt flow or extrusion easily” in 11th line, wherein the term “easily” is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation of “wherein the polyquaternary ammonium salt-10 can improve the electrophilicity and hydrophilicity of the biofilm carrier”, in 8th line, wherein the term “improve” is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the term “improve”, here, refers to the increase or decrease of the electrophilicity and hydrophilicity of the biofilm carrier.
Claim 4 recites the limitation of “wherein the talc can enhance the tensile toughness of the organic polymer basic raw material”, in 10th line, wherein the term “enhance” is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the term “enhance”, here, refers to the increase or decrease of the tensile toughness of the organic polymer basic raw material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 103420490) in view of Dang et al. (CN 103818998).
	Chen (CN ‘490) discloses a method for preparation of electric type bio-carrier wherein the bio-carrier comprises polymer base-material, close Electricity Functional material; Wherein, the polymer base-material is polyethylene or polypropylene, with respect to the mass fraction of close Electricity Functional material, is 100-250 part; Parent's Electricity Functional material is one or more of amine salt, quaternary ammonium salt, pyridinium salt and thiophene salt, with respect to the mass fraction of polymer base-material, is 2-15 part. (see claim 1), wherein auxiliary material 1 is one or more of polyvinyl alcohol, gac, diatomite, neutral alumina, and mass fraction is 2-20 part and auxiliary material 2 be calcium carbonate, talcous one or more, mass fraction is 2-20 part; and auxiliary material 3 is one or more of iron powder or ferric oxide, and mass fraction is 1-10 part. Further, close Electricity Functional material is one or more of polyaniline, cationic starch, cationic polyacrylamide, polypyrrole, Polythiophene. (see claims 2-3)
	Further, Chen (CN ‘490) teaches the electric type bio-carrier preparation method comprises Step 1: polymer base-material: close Electricity Functional material: auxiliary material 1: auxiliary material 2: auxiliary material 3=100-250:2-15:2-20:2-20:1-10; Step 2: the raw material in step 1 is fully mixed; Step 3: the raw material in step 2 is placed in to tablets press and is processed into particulate matter; Step 4: the particulate matter in step 3 is placed in to screw extrusion press, is extruded by screw extrusion press high temperature, the processing temperature of each section of screw extrusion press is: 130 ℃～200 ℃; And, according to the difference of the selected mold head of screw extrusion press, make different cylindrical tubing, by the tubing of machine-shaping, according to needed size cutting typing. (see claims 7-9)
	Moreover, Chen (CN ‘490) discloses prepared bio-carrier carries out solid surface Zeta potential test experiments, and test result is: when electrolytic solution is neutrality, the Zeta potential on this bio-carrier surface is+18mV.The biofilm experimental result shows: this parent's electricity type bio-carrier biofilm required time has shortened 5-8 days than polypropylene bio-carrier. (see under Embodiment 4)
Therefore, as to claims 3 and 4, Chen (CN ‘490) discloses a method for preparing an electron donor biofilm carrier, the electron donor biofilm carrier comprising an organic polymer basic raw material, functional modifiers and excipients, wherein the organic polymer basic raw material is polyethylene or polypropylene, the functional modifiers are electron donors that have a standard electrode potential below 100 mV, the mass fraction ratio of functional modifiers and the organic polymer basic raw material is 0.5 – 15: 100, wherein the excipients are polyquaternary ammonium salt-10 and talc, wherein the polyquaternary ammonium salt-10 has the capability to improve the electrophilicity and hydrophilicity of the biofilm carrier, wherein the talc has the capability to enhance the tensile toughness of the organic polymer basic raw material, wherein the mass fraction ratio of polyquaternary ammonium salt-10, talc and the organic polymer basic raw material is 0.5 – 6:0.5 – 4:100, the method comprising: proportioning an organic polymer basic raw material, the functional modifiers and excipients in a range of set-point; mixing the organic polymer basic raw material, the functional modifiers and the excipients fully in a mixing container to obtain a mixture; feeding the mixture into a screw extruder, processing the mixture into a cylindrical tubing material, and then cutting the cylindrical tubing material into granules with the cutting machine; and feeding the granules into the screw extruder, processing the granules into pipes of various shapes according to a selected screw extruder heads, and then cutting the pipes according to a required size, wherein in the screw extruder, a setting temperature of each barrel zone of the screw extruder is 120-250 ˚C. However, Chen (CN ‘490) fails to disclose grain sizes of the functional modifiers; the polyquaternary ammonium salt-10, and the talc, as claimed in claims 3-4.
	In the analogous art, 	Dang et al. (CN ‘998) disclose a method for preparing biomass microorganism carrier involves crushing and processing all kinds of straw with particle grain diameter of 50-200 meshes, adding 10-80% polyethylene raw material to the crushed straw, uniformly stirring the mixture for 10-30 minutes, extruding and molding 2-20 g mixture at 5-40 MPa for 1-15 minutes, performing thermoplastic cooling on the molded product at 140-160 degrees C for 10-80 minutes, and performing punching hole processing on the obtained product based on the sewage treatment needs with hole density of 20-60%. (see the English abstract)
	Further, Dang et al. (CN ‘998) disclose the advantages of the method to enable to prepare biomass microorganism carrier simply and cost-effectively with high loading ability and excellent durability.
	Therefore, as to claims 3 and 4, Dang et al. (CN ‘998) teach grain sizes of the functional modifiers are more than 200 meshes and the polyquaternary ammonium slat-10 is more than 100 meshes, and the talc is more than 200 meshes.
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method for preparing an electron donor biofilm carrier, as taught by Chen (CN ‘490), through providing functional modifiers grain sizes of more than 200 meshes and polyquaternary ammonium slat-10 grain sizes of more than 100 meshes, and the talc grain sizes of more than 200 meshes in order to enable preparing the electron donor biofilm carrier simply and cost-effectively with high loading ability and excellent durability, as suggested by Dang et al. (CN ‘998).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Assulin (US 10,196,597) disclose a method of manufacturing a compressible biomass carrier for use in fluid treatment systems comprising: feeding the elongated elements into a protective sleeve located inside an inner die during extrusion of the polymeric mesh-like structure, wherein the elongated elements comprises solid polymeric material; extruding the mesh-like structure from the die while directing the elongated elements to exit the die; and joining the elongated elements to an internal surface of the mesh-like structure.
	Thissen (US 4,083,746) disclose a method for making biological discs comprises the steps and means for welding the longitudinal edges of a pair of identical rectangular plastic sheets together to form a single large sheet. This single large sheet is conveyed to a heating and vacuum forming station where the sheet is heated and vacuum formed to have a plurality of convex cup-like projections formed in the surface thereof. The sheet is then moved to a cutting station where heating mechanisms form openings therein for accommodating an axle and a plurality of tie rods, and the sheet is cut in circular configuration by a cutting device shift-able on a radius of predetermined magnitude.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	05/04/2022